PER CURIAM.
Douglas David Robinson appeals the denial of his motion to correct an illegal sentence. We reverse.
In 1987, Robinson pleaded no contest to one count of lewd act on a child and received a downward departure sentence of ten years of probation. Robinson violated his probation in 1991 and was charged with one count of lewd act on a child and one count of lewd act in the presence of a child. Robinson pleaded no contest to the two new charges and admitted his probation violation. The trial court revoked Robinson’s probation and sentenced him to a prison term totaling fifteen years. The new charges were stacked consecutively to each other, but concurrently with the violation of probation charge. Robinson was sentenced to a ten year prison term followed by five years of probation on count one, lewd act on a child. On count two, lewd act in the presence of a child, Robinson was sentenced to a five year prison term consecutive to the count one prison term followed by ten years probation to run consecutively with count one’s probation term.
Robinson raised several grounds in his motion to correct illegal sentence. The trial court, in denying Robinson’s motion, does not properly address these claims, or provide any attachments to support a denial of the motion. Accordingly, we reverse-and remand. *210Whereupon the trial court may again deny Robinson’s motion by attaching copies of the files and records in this case that demonstrate Robinson is not entitled to relief he seeks.
Reversed and remanded.
RYDER, A.C.J., and SCHOONOVER and QUINCE, JJ., concur.